Citation Nr: 1412347	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-12 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left kidney condition, claimed as loss of use of the left kidney.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran had active service from January 1990 to January 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in June 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

In September 2012, the Board denied service connection for a left kidney condition.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court granted the Secretary and the Veteran's (the parties) Joint Motion for Remand (Joint Motion).  As such, the Board's decision was vacated and remanded pursuant to the Joint Motion.  

In July 2012 and February 2014, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of a February 2014 brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is compliance with the Joint Motion, that due process is followed, and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Specifically, the parties noted that the Board did not provide sufficient explanation or support of its determination that a congenital abnormality was a defect and not a disease capable of progression or aggravation during active service.  As such, the Board has no discretion and must remand this matter for compliance with the Court's October 2013 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

The Veteran served as a U.S. Army signals intercept technician.  He contended in an August 2006 claim, in statements in November 2006, April 2007, June 2009, October 2011, February 2014, and in testimony during a June 2012 Board hearing that left side abdominal pain experienced in active service was the first manifestation of his left kidney disorder, but was misdiagnosed as irritable bowel syndrome (IBS).  

In May 2006 and June 2006, VA outpatient clinicians ordered diagnostic imaging to assess the Veteran's liver function.  After review of the imaging studies, the VA attending physicians diagnosed a congenital ureteropelvic junction (UPJ) obstruction causing severe dilation of the left intrarenal collecting system, later diagnosed as left hydronephrosis.  As identified by the parties in the Joint Motion, at issue in this appeal is whether the UPJ obstruction is a congenital defect or disease.     

Medically, a congenital defect is a structural or chemical imperfection present at birth.  Dorland's Illustrated Medical Dictionary, 480 (30th Ed. 2003).  Disease has been broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Dorland's at 528.  In drawing a distinction between "disease" and "defect," the former is referred to as a condition considered capable of improving or deteriorating, whereas the latter is referred to a condition not considered capable of improving or deteriorating. Durham v. United States, 214 F.2d 862, 875 (D.C.Cir.1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C.1975); VAOPGCPREC 82-90 (1990).  

In this regard, the presumption of soundness does not apply to congenital or developmental defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111. See 38 C.F.R. § 3.303(c); see also Quirin v. Shinseki, 22 Vet. App. 390, 396-97(2009); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").   

However, a congenital or developmental defect can still be subject to superimposed disease or injury. VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability. Id.  If it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515(1993). VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175(1991). VA's Office of General Counsel  has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397. It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395. 

Although all private and VA clinicians refer to the UPJ obstruction as congenital, and therefore present at birth at prior to active service, the record does not contain a clear medical opinion whether the UPJ obstruction is a defect, i.e., a static abnormality, or a disease capable of improving or deteriorating.  

In this regard, the record contains several medical statements pertaining to the diagnoses and onset of IBS, UPJ obstruction, and left hydronephrosis.   In July 2007, the Veteran's attending VA urologist noted, "[The Veteran] related an event in the military where he was thought to have irritable bowel syndrome when he was having some abdominal and left flank pain.  It appears now that the pain that he had at that time was likely related to the ureteropelvic junction obstruction and not to irritable bowel syndrome."  In handwritten correspondence several days later, the urologist noted, "[The Veteran's] abdominal pain diagnosed as irritable bowel syndrome in the military may very well have been related to his left kidney disease."  The urologist did not provide an explanation or rationale.  

In July 2011, after examining the Veteran and reviewing the medical evidence of record, a VA examiner opined that the Veteran was suffering from hydronephrosis and end stage left kidney due to congenital ureteropelvic junction obstruction.  The examiner further opined that the Veteran's congenital disorder was not aggravated beyond its natural progression as a result of military service.  The examiner explained that documentation revealed abdominal pain since high school.  Left upper quadrant and lower quadrant pain continued into military service and after his separation from active duty.  The first time it was discovered that the Veteran suffered from a kidney condition was in 2005, and further work up noted that he had congenital ureteral obstruction on the left side with left side hydronephrosis.  The examiner explained that this demonstrated that the Veteran's kidney condition was secondary to his UPJ obstruction.  Also, based on the course of the Veteran's abdominal pain and the status of his kidney now, the progress of the kidney function was due to the natural progression of the left kidney functional deterioration.  However, as noted by the parties in the Joint Motion, the VA examiner did not specifically state whether the Veteran's UPJ obstruction was a congenital defect or disease.

In February 2014, a private urologist noted that he was asked to provide a second opinion on the possibility of a misdiagnosis in service that could have led to a loss of kidney function and whether intervention at that time could have preserved residual function.  The urologist noted, "It is my opinion that if his obstruction did occur during military service and was identified early in its course, that a urologic intervention could have preserved residual renal function."  However, such opinion also does not address whether the UPJ obstruction was a congenital defect or disease.  

As these opinions even in combination do not address the relevant medical inquiries necessary to decide the case or provide a complete rationale, an additional medical opinion is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the entire claims file to the VA contract physician who provided the opinion in July 2011, if available, or to another qualified physician.  Request that the physician review the claims file, including the records of diagnosis and care for alleged IBS during and after service, the records of diagnosis and care for left UJO and hydronephrosis starting in 2006, the Veteran's lay statements and contentions of misdiagnosis in service, and the three medical opinions cited above.  Request that the physician note the review in an examination report. 

Request that the physician provide opinions in response to the following questions.   

(A)  The examiner should state whether the Veteran's congenital UPJ obstruction is a defect (i.e., a structural or chemical imperfection present at birth and not considered capable of improving or deteriorating) or a disease (i.e., any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown and is considered capable of improving or deteriorating).

(B)  If the Veteran's congenital UPJ obstruction is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability, to include indicating whether hydronephrosis is an additional disability as a result of such disease or injury superimposed on the UPJ obstruction during service.  

(C)  If the Veteran's congenital UPJ obstruction is a disease, did it clearly and unmistakably pre-exist his entry to active duty?

(i)  If there is clear and unmistakable evidence that the UPJ obstruction pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing UPJ obstruction did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the UPJ obstruction, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that the UPJ obstruction pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include the Veteran's complaints of flank pain, diarrhea, vomiting, and nausea following overeating or drinking, which were found to be associated with IBS, which the Veteran has alleged was a misdiagnosis.  

A complete rationale must be provided for all opinions.  In offering such opinions, the examiner should consider the full record, to include the Veteran's lay statements regarding misdiagnosis, service incurrence, and continuity of symptomatology.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjudicate the claim for service connection for a left kidney condition, claimed as loss of use of the left kidney, based on the entirety of the evidence.  If the claim remains denied, issue a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


